Citation Nr: 0419100	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

The propriety of the initial 30 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the RO which granted 
service connection for PTSD and assigned a 10 percent rating.  

In a March 2002 rating decision, the RO assigned a 20 percent 
rating effective from the date of receipt of his claim.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran contends that his PTSD is worse than is reflected 
by the current 30 percent evaluation.  

In a July 2003 statement, he argued that there had been no 
decrease in his anger and irritability, as had been suggested 
by a November 2001 VA examiner.  He indicated that his 
startle responses had become more frequent, as had other 
reactions to stress.  He noted that he took medication and 
drank alcohol in order to sleep and alleviate nightmares.  He 
maintained that he had lost his job due to poor memory and 
concentration.  He reported that he had recently been 
involved in a road rage incident.  

The veteran's arguments suggest that his PTSD has worsened.  
The Board therefore concludes that a further VA examination 
should be conducted to determine the severity of the 
veteran's PTSD.  

Additionally, the Board notes that the veteran testified 
before the undersigned Veterans Law Judge in February 2004.  
At that time, he reported that his VA treatment provider was 
arranging for him to participate in an inpatient PTSD program 
in April 2004.  If the veteran did in fact participate in 
such a program, the records should be obtained prior to 
further appellate review.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to send the veteran a letter with respect 
to the issues on appeal that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a).  The veteran should 
be informed that any evidence and 
information submitted in response to the 
letter must be received in the 
appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  In any event, the 
RO should obtain all records of VA 
treatment since June 2003, to include the 
records of any hospitalization for 
psychiatric purposes.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected PTSD.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.   Any special 
diagnostic studies deemed necessary 
should be performed.  All clinical 
manifestations of the veteran's service-
connected PTSD  should be reported in 
detail.  The examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD and 
any psychiatric disorder etiologically 
related thereto.  The examiner should 
also assign a Global Assessment of 
Functioning score, consistent with the 
DSM IV, based on the veteran's service-
connected PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claim.  The RO should give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case (SSOC) and afford the veteran 
and his representative an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



